Dore, J.
(dissenting). The question presented is whether the municipal civil service commission in the light of the facts disclosed, including the strong recommendation of the police commissioner of the city of New York who is responsible for the efficiency of the police work in this city, was guilty of an abuse of discretion or bad faith in approving the employment of efigibles from the fist of patrolman, police department, in existing positions of telephone operator (police) in the police department.
The position of telephone operator (police) involves the performance of duties that are essentially police duties. The efigibles on the fist for telephone operator grade 1 (male) were not tested for their knowledge or proficiency in such police duties. The efigibles from the fist of patrolman, however, have the required knowledge of police work in general and the organization of the police department with its rules and procedures which frequently have to be applied in emergencies in the performance of telephone operator switchboard duties in the department.
There can be no question on this record that the municipal civil service commission has approved the patrolman fist. It has not only approved the fist but certified the payrolls.
In the absence of a substantial showing of illegality, bad faith or arbitrary or capricious action, the court should not interfere *172with the determination of the municipal civil service commission concurring with the responsible head of the police department and the budget director. The court is not concluded by the mere title but can look behind it to ascertain what essential duties are required to be performed under the title in arriving at its decision. The differences which, in fact, exist between the work of a telephone operator in an ordinary city department and the work of a telephone operator in the police department are too obvious to require any extended reference. The record establishes that a large part of the duties of a police department telephone operator involves knowledge and training in police matters especially when located in regular precinct station houses of the department. The dangers flowing from ignorance of police regulations and routine, especially in emergencies, far outweigh any danger arising from an incomplete knowledge of the simple technique of telephone switchboard operation.
There is nothing in the record to show that either the commission or the police commissioner acted arbitrarily, or in bad faith. On the contrary, the record showed that their action is characterized by the utmost good faith and supported by common sense and good judgment. In the interest of the efficiency of the important work of the police department, their action should not be disturbed. Especially is this true in these days of officially declared public emergencies of the first magnitude. To act otherwise is merely to perpetuate an original error.
The order appealed from should be affirmed, with costs.
Cohn, J., concurs.
’ Order' reversed, with twenty dollars costs and disbursements, and motion granted. Settle order on notice.